Citation Nr: 1524943	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his grandmother, and two former supervisors


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel
REMAND

The Veteran served on active duty from February 1990 to February 1994.  The Veteran also had additional unverified service in the U.S. Navy Reserve after his period of active service.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In this decision, the RO denied the Veteran's petition to reopen his claim of service connection for a sinus condition and bronchitis on the basis that the evidence was not new and material.  

In an August 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Louisville RO.  In an April 2013 letter, the RO notified the Veteran as to the date, time, and location of his hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In correspondence dated in May 2013, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  The Board observes, however, that the Veteran, his wife, his grandmother, and two former supervisors provided sworn testimony during a hearing before an RO hearing officer in September 2005.  A transcript of this hearing is of record.  (The hearing addressed, among other things, issues that were later decided by the Board in an April 2010 decision.)  

This matter was previously before the Board in December 2013 at which time the claims of service connection for sinusitis and bronchitis were reopened.  The underlying question of service connection, as well as other issues that were on appeal at the time were remanded for additional development.  Additional claims previously developed for appellate review were decided by the Board.  In the October 2014 decision, the Board denied the Veteran's claim for service connection for right ear hearing loss, a rating in excess of 10 percent for facial twitch, and a rating in excess of 50 percent for migraine headaches.  The claims for service connection for sinusitis and bronchitis were again remanded for additional evidentiary development.  

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims for service connection for sinusitis and bronchitis.  

Pursuant to the October 2014 remand, the Veteran was afforded a VA examination in November 2014.  The examiner reviewed the Veteran's claims file, to include all records scanned into the Virtual VA and VBMS paperless claims processing systems.  The Veteran provided his in-service medical history, and noted that he served in the U.S. Navy Reserve for four years following his separation from service, at which time he continued to have issues with nasal congestion and bronchitis.  According to the Veteran, he started seeing a local primary care physician in 1996-97, and has been receiving treatment with this physician ever since.  The Veteran further stated that he reportedly visited this physician twelve times in 2014, and had been referred to an ear, nose, and throat (ENT) specialist in 2013.  

Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner concluded that the Veteran's claimed disorders were less likely than not incurred in or caused by in-service injury, event, or illness.  In reaching this conclusion, the November 2014 VA examiner based his opinion, in part, on the understanding that the Veteran did not have current diagnoses of acute or chronic sinusitis and bronchitis, and that any episodes of such problems in service and during the pendency of the appeal were transitory, not part of a chronic pattern.  

Unfortunately, the outstanding treatment records referenced by the Veteran during the examination are not associated with the claims file.  The most recent medical records issued by an ENT specialist, which pertain to the claimed disorders, were provided by G.A., M.D., and dated in December 2010.  The more recent medical records issued by the Veteran's primary care physician, E.G., M.D., are only dated through 2009, and there are no additional private medical records issued by another physician that focus on the Veteran's nasal and respiratory disorder.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In light of the fact that these records are pertinent to the appeal, the claim must be remanded to attempt to obtain the specified treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and ask that he provide the current address for the ENT specialist he was referred to in 2013, Dr. E.G., as well as any other physician(s) or primary care provider with whom he has received treatment for his sinus and bronchial condition, and the specific dates he received treatment with these physicians.  The Veteran should specifically provide the name and address of the physician from whom he received treatment since 1996-97, and who saw the Veteran twelve times in 2014 (if different from Dr. E.G.), as well as any additional dates he received care from this physician.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his medical records from these medical providers.  

Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated in the record.  

2. Request records of relevant nasal and respiratory treatment that the Veteran may have received at the Louisville VAMC since December 2013.  Copies of such records that are available should be associated with the claims folder.  

3. Once these records have been retrieved and associated with the file, and if they reflect diagnoses of either sinusitis/sinus infections and/or bronchitis, refer the file to the same VA examiner who conducted the November 2014 examination, or another VA physician if that examiner is unavailable.  All records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  The reviewer should specifically take into consideration any additional medical records associated with the claims file since the November 2014 VA examination, which reflect either sinusitis/sinus infections and/or bronchitis.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

If the additional medical evidence reflects a diagnosis of sinusitis/sinus infection, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sinusitis/sinus infections had its/their onset in service or is/are otherwise related to the Veteran's military service, to include his in-service treatment for sinusitis-like problems.  

If the examiner finds that (1) the more recent assessments of sinusitis/sinus infections are transitory and do not establish signs or indications of a chronic condition, to include chronic sinusitis and/or chronic sinus infections; or (2) determines that the Veteran's sinusitis/sinus infections is/are not related to his service, then the examiner must provide a complete rationale upon which the opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing the opinion.  

Also, if the additional medical evidence reflects a diagnosis of bronchitis, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bronchitis had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for bronchitis.  

If the examiner finds that (1) the more recent assessments of bronchitis are transitory and do not establish a chronic pattern of bronchitis; or (2) determines that the Veteran's bronchitis is not related to his service, then the examiner must provide a complete rationale upon which the opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing the opinion.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, comment should be made on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

